DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a product that does not have a physical or tangible form (i.e. a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-7, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Einarsson (US 20090024062 A1).
Claim 1.   Einarsson teaches a method of facilitating prevention of injuries, the method comprising:
obtaining, via a processor, data regarding a movement being performed by a subject during an activity, the data being obtained from wearable apparel worn by the subject, the wearable apparel having one or more sensors
([0068] The sensors 114 communicate the sensed information or conditions to a processor within the control box 110, which utilizes the transmitted information to determine whether or when to activate and inflate the air cells 118. The sensors 114 may be configured to sense conditions of the knee joint, such as the amount of varus/valgus motion and the relative rotation between the femur and the tibia.);
automatically detecting, based at least in part on the data obtained by the wearable apparel, that the movement has a potential of causing injury to the subject
([0095] The processor is programmed to leave the air cells unactivated (uninflated) until a potentially injurious orientation of the joint is detected.); and
initiating application of one or more physical stimuli, based on automatically detecting that the movement has the potential of causing injury to the subject, to cause the subject to adjust the movement to prevent the injury 
([0095] For example, the processor may be programmed to inflate the air cells once the detected orientation of the joint is outside of the programmed acceptable ranges. In terms of the percentage example discussed above, once the detected range exceeds 100% it is outside the acceptable ranges
[0097] In any of the above described cases, once the processor detects the potentially injurious orientation of the joint, the processor sends a signal or otherwise activates the air cells.).


([0099] Referring again to the variation illustrated in FIG. 11, the same procedure may be applied to provide electrical stimulation to the user once a potentially injurious orientation is detected. Of course, the processor sends signals to the electrical stimuli instead of a compressed air charge. In this configuration, the electrical stimulation acts as a warning system that may be utilized to condition the user in proper joint orientations to prevent injuries.).

Claim 3.    Einarsson teaches the method of claim 1, further comprising:
storing a profile for the activity that is tailored to the subject; and
using the profile in the automatically detecting that the movement has the potential of causing injury to the subject
([0118]-[0122] As shown in FIG. 21, a main input screen 550 lists the patient's name 552 and includes the options to input/edit "patient information" 554 and ROM parameters. 
[0088] The processor may be programmed with no initial settings or factory default settings, which may be modified by a practitioner as needed. For example, a remote programming and control module may be connected to the processor through electrical wires or in any suitable wireless manner. The remote programming and control module can be utilized to send signals to the processor to modify and alter the programmed ranges and activation thresholds. 
[0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to aid with the recovery of an injured joint. For example, in the first week following such a surgery, the practitioner may wish to provide for only minimal motion of the joint, and the device having feedback characteristics can be programmed accordingly. In successive days or weeks, the processor can be reprogrammed, utilizing the control module, to allow for increasing ranges of motions. Thus, the allowable motion of the joint may be incrementally increased 
).

Claim 4.    Einarsson teaches the method of claim 3, wherein the profile is based on one or more attributes of the subject and includes one or more characteristics of the activity, wherein at least one attribute of the subject and at least one characteristic of the activity are used to determine whether the movement has the potential of causing injury to the subject (
[0118]-[0122] As shown in FIG. 21, a main input screen 550 lists the patient's name 552 and includes the options to input/edit "patient information" 554 and ROM parameters. Additionally, a "user log" 562 may be accessed to allow a practitioner to monitor the brace usage, and whether any of the set ROM parameters were exceeded by the patient. The user log may be encrypted in a known manner so that entries cannot be altered by the patient or user. [0119] In the exemplary embodiment, the practitioner can input ROM parameters for the following motions: "interior and exterior rotation" 556, which is defined by the motion of hip joint (when in flexion or extension) as rotated along a proximal-distal plane towards the medial plane (interior rotation) and away from the medial plane (exterior rotation); "flexion and extension" 558, which is defined by the motion of the hip joint as rotated within the medial-lateral plane; and "abduction and adduction" 560, which is defined by the motion of the hip joint draw away from or towards a position near or parallel to the median axis of the body. As previously discussed, many factors determine the appropriate ranges of motion for a particular patient.
).

Claim 5. Einarsson teaches the method of claim 1, further comprising: gathering predefined data regarding the activity, the predefined data including information regarding proper technique for performing one or more skills of the activity
([0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to 
[0091] Accordingly, the acceptable ranges are programmed into the processor in any suitable manner such that the processor can make determinations of whether the signals received from the sensors indicate that an injury is likely or imminent.)
; and
using the predefined data to train the subject in correct movement for the activity.
([0075] In any configuration, the electrical stimuli 126 and the device having feedback characteristics may be used in physical therapy or exercise regimens to train the user or their muscles in the proper orientations of the joint and to avoid injuries by alerting the user that the joint is out of phase or otherwise approaching an unsafe orientation.)

Claim 6.    The method of claim 1, wherein the automatically detecting comprises using a training plan to determine whether the movement has the potential of causing injury, wherein the training plan includes a plurality of training progressions and the potential of causing injury is based on which training progression of the training plan is active
([0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to aid with the recovery of an injured joint. For example, in the first week following such a surgery, the practitioner may wish to provide for only minimal motion of the joint, and the device having feedback characteristics can be programmed accordingly. In successive days or weeks, the processor can be reprogrammed, utilizing the control module, to allow for increasing ranges of motions. Thus, the allowable motion of the joint may be incrementally increased to allow for proper healing of the joint. Further, should setbacks be encountered, the ranges of acceptable motions may be decreased to provide additional time for recovery.


Claim 7.    Einarsson teaches the method of claim 1, wherein the obtaining data regarding the movement being performed by the subject during an activity includes obtaining data from a plurality of wearable apparel, the plurality of wearable apparel covering a plurality of parts of the subject (([0068] The sensors 114 communicate the sensed information or conditions to a processor within the control box 110, which utilizes the transmitted information to determine whether or when to activate and inflate the air cells 118. The sensors 114 may be configured to sense conditions of the knee joint, such as the amount of varus/valgus motion and the relative rotation between the femur and the tibia.) [0102] Two variations of a wearable device having feedback characteristics in the form of a hip brace 500, 506 are respectively shown in FIGS. 15 and 16. The hip braces 500, 506 function in a manner as described above to monitor motions of the hip joint and indicate to a user when range of motion limits are about to be or have been exceeded.).
Claim 11. Einarsson teaches a system for facilitating prevention of injuries, the system comprising: 
a memory ([0087]); and a processor coupled to the memory ([0087]), the processor configured to perform a method, the method comprising:

([0068] The sensors 114 communicate the sensed information or conditions to a processor within the control box 110, which utilizes the transmitted information to determine whether or when to activate and inflate the air cells 118. The sensors 114 may be configured to sense conditions of the knee joint, such as the amount of varus/valgus motion and the relative rotation between the femur and the tibia.);

automatically detecting, based at least in part on the data obtained by the wearable apparel, that the movement has a potential of causing injury to the subject
([0095] The processor is programmed to leave the air cells unactivated (uninflated) until a potentially injurious orientation of the joint is detected.); and
initiating application of one or more physical stimuli, based on automatically detecting that the movement has the potential of causing injury to the subject, to cause the subject to adjust the movement to prevent the injury
([0095] For example, the processor may be programmed to inflate the air cells once the detected orientation of the joint is outside of the programmed acceptable ranges. In terms of the percentage example discussed above, once the detected range exceeds 100% it is outside the acceptable ranges
[0097] In any of the above described cases, once the processor detects the potentially injurious orientation of the joint, the processor sends a signal or otherwise activates the air cells.
[0099] Referring again to the variation illustrated in FIG. 11, the same procedure may be applied to provide electrical stimulation to the user once a potentially injurious orientation is detected. Of course, the processor sends signals to the electrical stimuli instead of a compressed air charge. In this configuration, the electrical stimulation acts as a warning system that may be utilized to condition the user in proper joint orientations to prevent injuries.).


storing a profile for the activity that is tailored to the subject; and using the profile in the automatically detecting that the movement has the potential of causing injury to the subject 
(([0118]-[0122] As shown in FIG. 21, a main input screen 550 lists the patient's name 552 and includes the options to input/edit "patient information" 554 and ROM parameters. 
[0088] The processor may be programmed with no initial settings or factory default settings, which may be modified by a practitioner as needed. For example, a remote programming and control module may be connected to the processor through electrical wires or in any suitable wireless manner. The remote programming and control module can be utilized to send signals to the processor to modify and alter the programmed ranges and activation thresholds. 
[0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to aid with the recovery of an injured joint. For example, in the first week following such a surgery, the practitioner may wish to provide for only minimal motion of the joint, and the device having feedback characteristics can be programmed accordingly. In successive days or weeks, the processor can be reprogrammed, utilizing the control module, to allow for increasing ranges of motions. Thus, the allowable motion of the joint may be incrementally increased to allow for proper healing of the joint. Further, should setbacks be encountered, the ranges of acceptable motions may be decreased to provide additional time for recovery).

Claim 13.    Einarsson teaches the system of claim 11, wherein the method further comprises:
gathering predefined data regarding the activity, the predefined data including information regarding proper technique for performing one or more skills of the activity
([0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to aid with the recovery of an injured joint. For example, in the first 
[0091] Accordingly, the acceptable ranges are programmed into the processor in any suitable manner such that the processor can make determinations of whether the signals received from the sensors indicate that an injury is likely or imminent.)
; 
and using the predefined data to train the subject in correct movement for the activity
([0075] In any configuration, the electrical stimuli 126 and the device having feedback characteristics may be used in physical therapy or exercise regimens to train the user or their muscles in the proper orientations of the joint and to avoid injuries by alerting the user that the joint is out of phase or otherwise approaching an unsafe orientation.).

Claim 14.    Einarsson teaches the system of claim 11, wherein the automatically detecting comprises using a training plan to determine whether the movement has the potential of causing injury, wherein the training plan includes a plurality of training progressions and the potential of causing injury is based on which training progression of the training plan is active 
([0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to aid with the recovery of an injured joint. For example, in the first week following such a surgery, the practitioner may wish to provide for only minimal motion of the joint, and the device having feedback characteristics can be programmed accordingly. In successive days or weeks, the processor can be reprogrammed, utilizing the control module, to allow for increasing ranges of motions. Thus, the allowable 
[0120] Further, as shown in FIGS. 22 and 23, the ROM parameters can be set to progressively change over given, predefined time periods. For example, as shown in the ROM main screen 564, the ROM parameters can be set for three distinct time periods. First, "initial fit" ROM parameters 566, second, "two week" ROM parameters 568, and third, "four week" ROM parameters 570. Of course, the time frames can be altered as necessary for particular treatment regimens. For example, a three and six week period may be utilized, or any other suitable or desired time frames.).

Claim 16.   Einarsson teaches a computer program product for facilitating prevention of injuries, the computer program product comprising:
at least one computer readable storage medium readable by a processing circuit and storing instructions for performing ([0087])a method comprising:
obtaining data regarding a movement being performed by a subject during an activity, the data being obtained from wearable apparel worn by the subject, the wearable apparel having one or more sensors ([0068] The sensors 114 communicate the sensed information or conditions to a processor within the control box 110, which utilizes the transmitted information to determine whether or when to activate and inflate the air cells 118. The sensors 114 may be configured to sense conditions of the knee joint, such as the amount of varus/valgus motion and the relative rotation between the femur and the tibia.);
automatically detecting, based at least in part on the data obtained by the wearable apparel, that the movement has a potential of causing injury to the subject([0095] The processor is programmed to leave the air cells unactivated (uninflated) until a potentially injurious orientation of the joint is detected.); and

([0095] For example, the processor may be programmed to inflate the air cells once the detected orientation of the joint is outside of the programmed acceptable ranges. In terms of the percentage example discussed above, once the detected range exceeds 100% it is outside the acceptable ranges
[0097] In any of the above described cases, once the processor detects the potentially injurious orientation of the joint, the processor sends a signal or otherwise activates the air cells.).

Claim 17.    Einarsson teaches the computer program product of claim 16, wherein the method further comprises: storing a profile for the activity that is tailored to the subject; and using the profile in the automatically detecting that the movement has the potential of causing injury to the subject
([0088] The processor may be programmed with no initial settings or factory default settings, which may be modified by a practitioner as needed. For example, a remote programming and control module may be connected to the processor through electrical wires or in any suitable wireless manner. The remote programming and control module can be utilized to send signals to the processor to modify and alter the programmed ranges and activation thresholds. 
[0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to aid with the recovery of an injured joint. For example, in the first week following such a surgery, the practitioner may wish to provide for only minimal motion of the joint, and the device having feedback characteristics can be programmed accordingly. In successive days or weeks, the processor can be reprogrammed, utilizing the control module, to allow for increasing ranges of motions. Thus, the allowable motion of the joint may be incrementally increased to allow for proper healing of the joint. Further, should setbacks be encountered, the ranges of acceptable motions may be decreased to provide additional time for recovery. ).


([0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to aid with the recovery of an injured joint. For example, in the first week following such a surgery, the practitioner may wish to provide for only minimal motion of the joint, and the device having feedback characteristics can be programmed accordingly. In successive days or weeks, the processor can be reprogrammed, utilizing the control module, to allow for increasing ranges of motions. Thus, the allowable motion of the joint may be incrementally increased to allow for proper healing of the joint. Further, should setbacks be encountered, the ranges of acceptable motions may be decreased to provide additional time for recovery.
[0091] Accordingly, the acceptable ranges are programmed into the processor in any suitable manner such that the processor can make determinations of whether the signals received from the sensors indicate that an injury is likely or imminent.); 

And using the predefined data to train the subject in correct movement for the activity

([0075] In any configuration, the electrical stimuli 126 and the device having feedback characteristics may be used in physical therapy or exercise regimens to train the user or their muscles in the proper orientations of the joint and to avoid injuries by alerting the user that the joint is out of phase or otherwise approaching an unsafe orientation.).

Claim 19.    Einarsson teaches the computer program product of claim 16, wherein the automatically detecting comprises using a training plan to determine whether the movement has the potential of causing injury, wherein the training plan includes a plurality of training progressions and the potential of causing injury is based on which training progression of the training plan is active
([0089] Such a control module may be useful to allow a practitioner to control the degree of motion of a joint, for example, flexion, extension, adduction, and abduction to allow a physical therapy training regimen to be implemented with a patient. For example, the device having feedback characteristics may be utilized post-surgery to aid with the recovery of an injured joint. For example, in the first 
[0120] Further, as shown in FIGS. 22 and 23, the ROM parameters can be set to progressively change over given, predefined time periods. For example, as shown in the ROM main screen 564, the ROM parameters can be set for three distinct time periods. First, "initial fit" ROM parameters 566, second, "two week" ROM parameters 568, and third, "four week" ROM parameters 570. Of course, the time frames can be altered as necessary for particular treatment regimens. For example, a three and six week period may be utilized, or any other suitable or desired time frames.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Jayaraman (US 20170251972 A1).
Claim 8.    Einarsson teaches the method of claim 1, but does not specifically disclose wherein the automatically detecting further considers whether there are one or more external influences associated with the subject.
However, Jayaraman teaches the process of considering whether there are one or more external influences associated with the subject ([0165] The sensor data is integrated and fused or combined with other user specific qualitative & quantitative information (physiologic, experience, anthropometry, injury history, wheelchair propulsion parameters (temporal, spatial, and dynamics), wheelchair configuration, health status, activity level and propulsion environment) using a novel calculations to measure and learn user specific pattern of wheelchair propulsion biomechanics and predict the risk of repetitive stress/strain injury to the arm joints.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of considering whether there are one or more external influences associated with the subject as taught by Jayaraman within the system of Einarsson for the purpose of enhancing the system to calculate additional supporting mechanisms used by the user and compensate adjustments of the body movement.
Claim 9.    Einarsson and Jayaraman teach the method of claim 8, wherein the one or more external influences are selected from a group of external influences consisting of: a walker, crutches, a cane, a wheelchair, and other movement assistance devices
.

Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Mettler (US 20190009133 A1).
Claim 10. Einarsson teaches the method of claim 1, and further discloses utilizing logs to be used for analysis ([0018]) but does not specifically disclose
determining that the subject has correctly performed a skill of the activity; and
storing a template of the correctly performed skill for the subject, based on
determining that the subject has correctly performed the skill, the template to be used in skills training for the activity.
However, Mettler teaches the process of determining that the subject has correctly performed a skill of the activity ([0212] [0538] feedback [0618]); and storing a template of the correctly performed skill for the subject ([0179][0181] baselines), based on determining that the subject has correctly performed the skill, the template to be used in skills training for the activity ([0768][0129] The first analysis provides a comprehensive assessment, and the last two emphasize the technical implementation of the motion skills. Understanding human movement from this analysis provides a deeper assessment and diagnostic of the movement technique, that can be used 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining, storing and determining that the subject has correctly performed the skill as taught by Mettler within the system of Einarsson for the purpose of providing feedback to movements exhibited by a user during an activity.

Claim 15.    Einarsson teaches the system of claim 11, and further discloses utilizing logs to be used for analysis ([0018]) but does not specifically disclose
determining that the subject has correctly performed a skill of the activity; and
storing a template of the correctly performed skill for the subject, based on determining that the subject has correctly performed the skill, the template to be used in skills training for the activity.
However, Mettler teaches the process of determining that the subject has correctly performed a skill of the activity ([0212] [0538] feedback [0618]); and storing a template of the correctly performed skill for the subject ([0179][0181] baselines), based on determining that the subject has correctly performed the skill, the template to be used in skills training for the activity ([0768][0129] The first analysis provides a comprehensive assessment, and the last two emphasize the technical implementation of the motion skills. Understanding human movement from this analysis provides a deeper assessment and diagnostic of the movement technique, that can be used to specify training goals and various feedbacks to help correct and optimize movement technique.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining, storing and determining that the 

Claim 20.    Einarsson teaches the computer program product of claim 16, and further discloses utilizing logs to be used for analysis ([0018]) but does not specifically disclose determining that the subject has correctly performed a skill of the activity; and
storing a template of the correctly performed skill for the subject, based on determining that the subject has correctly performed the skill, the template to be used in skills training for the activity.
However, Mettler teaches the process of determining that the subject has correctly performed a skill of the activity ([0212] [0538] feedback [0618]); and storing a template of the correctly performed skill for the subject ([0179][0181] baselines), based on determining that the subject has correctly performed the skill, the template to be used in skills training for the activity ([0768][0129] The first analysis provides a comprehensive assessment, and the last two emphasize the technical implementation of the motion skills. Understanding human movement from this analysis provides a deeper assessment and diagnostic of the movement technique, that can be used to specify training goals and various feedbacks to help correct and optimize movement technique.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining, storing and determining that the subject has correctly performed the skill as taught by Mettler within the system of Einarsson for the purpose of providing feedback to movements exhibited by a user during an activity.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689